Case 6:21-cv-00190-JCB-JDL Document 10 Filed 08/26/21 Page 1 of 1 PageID #: 24




                                     No. 6:21-cv-00190

                                Christopher Xavier,
                                     Plaintiff,
                                         v.
                     Texas Department of Criminal Justice et al.,
                                    Defendants.


                                         ORDER

                Plaintiff Christopher Xavier, a former inmate proceeding pro
            se, filed this lawsuit against defendants Texas Department of
            Criminal Justice and the State of Texas pursuant to 42 U.S.C.
            § 1983. This case was referred to United States Magistrate Judge
            John D. Love. The magistrate judge issued a report
            recommending that plaintiff’s civil-rights lawsuit be dismissed,
            without prejudice, for failure to comply with an order of the court
            and for plaintiff’s failure to prosecute his own case. Doc. 8. No
            objections were filed to the magistrate judge’s report.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the court reviews it only for
            clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996). Having reviewed the magistrate judge’s
            report, and being satisfied that it contains no clear error, the court
            accepts its findings and recommendation. Plaintiff’s civil-rights
            action is dismissed, without prejudice, for failure to comply with
            a court order and for failure to prosecute. All motions which may
            be pending in this civil action are denied.
                                      So ordered by the court on August 26, 2021.



                                                   J. C A M P B E L L B A R K E R
                                                  United States District Judge
